46 F.3d 1144
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PEOPLE OF the TERRITORY OF GUAM, Plaintiff-Appellee,v.Vincent Torres TEDTAOTAO, Defendant-Appellant.
No. 94-10179.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 12, 1995.*Decided:  Jan. 27, 1995.

Before:  ALDISERT,*** CHOY, and SCHROEDER, Circuit Judges.


1
MEMORANDUM****


2
Vincent Torres Tedtaotao appeals the district court's affirmance of his conviction in the Guam Superior Court on charges of robbery, burglary, kidnapping, terrorizing and felony escape.  Tedtaotao contends the Superior Court erred in permitting the jury to consider evidence of prior bad acts pursuant to 6 G.C.A. Sec. 404(b) and that the district court should have overturned his conviction.  We affirm the district court's judgment.


3
On August 12, 1991, Tedtaotao and Joshua Merep escaped from prison, where Tedtaotao was serving a life sentence without possibility of parole for a murder conviction.  Armed with a gun and a knife, Tedtaotao and Merep forced their way into the home of Isabel Munoz, the Treasurer of Guam, threatening to kill her and her family.  The two men tied up Mrs. Munoz's family members and Tedtaotao brought her to the Treasurer's Office where he robbed the vault.  One month prior to this incident, Tedtaotao had escaped from prison and attempted to rob the Guam Treasurer's Office.  Joseph T. Mendiola, a corrections officer at the prison, had proposed the idea of robbing the Treasurer to Tedtaotao and assisted throughout in planning and executing the scheme.


4
During trial, Tedtaotao moved the court in limine to exclude reference to his July 1991 escape from prison and attempt to rob the Guam Treasurer's Office, pursuant to section 404(b) of the Guam Evidence Code.1


5
Tedtaotao's July escape from prison and unsuccessful attempt to rob the Guam Treasurer's office is clearly admissible under Rule 404(b).  Rule 404(b) provides that "[e]vidence of other crimes, wrongs or acts" is admissible to for the limited purpose of proving "motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident."  The district court correctly found the evidence of Tedtaotao's prior escape and attempted robbery "(1) tends to prove a material point; (2) is not too remote in time; (3) is based upon sufficient evidence; and, (4) ... is similar to the offense charged."  United States v. Robertson, 15 F.3d 862, 870 (9th Cir.), cert. granted, 115 S.Ct. 354, and cert. denied, 115 S.Ct. 362 (1994) (on other grounds).  The evidence at issue is relevant to prove material facts, including Tedtaotao's identity, preparation, plan and intent to rob the Treasury.  Tedtaotao concedes both the proximity in time and sufficiency of evidence to establish the prior escape.  Tedtaotao's prior escape is also similar to the August 12 incident inasmuch as the same actors participated with the same intent -- to rob the Guam Treasury.  Accordingly, the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed. R. App.  P. 34(a), Ninth Circuit Rule 34-4


**
 The Honorable Alfred T. Goodwin, Senior Circuit Judge, United States Court of Appeals for the Ninth Circuit, sitting by designation


***
 The Honorable Ruggero J. Aldisert, Senior United States Circuit Judge for the Third Circuit, sitting by designation


****
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


1
 Guam Rule of Evidence 404(b) is identical to Rule 404(b) of the Federal Rules of Evidence